ON MOTION TO STRIKE OUT AND RETAX COSTS.

Per Curiam:

The relator asks the court to strike out of the judgment rendered and entered in this cause on September 20, 1899, the item of $744 25 costs, upon the ground that no memorandum or bill of costs was filed or served within the time required by law or by the rules of the court, also, to *194strike from the so-called cost bill certain items for typewriting briefs, testimony, and transcribing same, for the reason that there was no law, agreement, or stipulation authorizing the taxing of said items as costs or disbursements.
The cause was argued and submitted to the court on the 25th day of July, 1899. Both the relator q,nd respondent filed their respective cost bills on that day. It is provided by rule 6 of this court that the expense of printing or typewriting pleadings, affidavits, briefs, or other papers constituting the record in original proceedings upon which the case is heard in this court, required by the rules to be printed or typewritten, shall be allowed as costs, and taxed in bills of costs in the usual mode; provided, that no greater amount than 25 cents per folio of 100 words shall be taxed as costs for printing, and no greater amount than 12-J cents per folio for one copy only shall be taxed as costs for typewriting; all other costs to be taxed by the clerk in accordance with the fee bill.
By the succeeding clause of the same rule it is required that either party desiring to recover as costs his expenses for printing or typewriting in any cause in this court shall, before said cause is submitted, file with the clerk, and serve upon the opposite party, a verified cost bill, setting forth the actual cost of such printing or typewriting, -and no greater amount than such actual cost shall be taxed. By the third provision of the same rule it is required that, if either party desires to object to the costs claimed by the other party, he shall, within ten days after the service upon him of a copy of the cost bill, file with the clerk, and serve, his objections.' Said objections shall be heard and settled, and the costs taxed, by the clerk. An appeal may be taken from the decision of the clerk, either by written notice of five days, or orally and instanter, to the justices of this court, and the decision of such justices shall be ’final. If there be no objection to the costs claimed by the party entitled thereto, they shall be taxed as claimed in his cost bill.
The above are the only rules of this court regulating the matter raised by the relator’s motion. There is nowhere, *195within the rules or within the statutes, provision requiring pleadings, affidavits, briefs, or other papers constituting the record in original proceedings in this court to be printed or typewritten. Such being the case, the expense of typewriting or printing such papers is not necessary costs or expenses, within the meaning of subdivision 1 of rule 6, above cited. Therefore all costs for typewriting charged in respondent’s cost bill, and made a part of his judgment, will be stricken out, and the judgment to that extent modified.
As to that part of the relator’s motion asking that the entire cost bill and costs as carried into the judgment be stricken out, it is sufficient to say that the objection comes too late, under the last clause of subdivision 3 of rule 6, above cited. It is clearly apparent from the last clause of subdivision 3 that objections, to be available, against costs claimed by a party, must be made within ten days after the filing and service of the cost bill. The opinion in this court was filed on the 20th day of September, 1899. The objections of the relator to the cost bill and the judgment for costs were not filed and served until the 5th day of October, 1899.
Objection is also made by relator to the items of express-age paid on account of the transportation of the ballots from the various counties, to be used as evidence upon the trial of said cause.
We are of the opinion that it was a physical impossibility for the clerks of the respective counties to have safely, and, in some instances, in any manner, produced their ballots in court, in answer to the process of the court, otherwise than by expressing them. Such costs were actually necessary in obedience to the process of the court, and were necessarily incurred by the party.
The objection, therefore, not having been made within the time prescribed by the rules, such costs must be taxed as claimed.
For the same reason the other items to which objections are made must be allowed to stand.
It is therefore ordered that the judgment of the court heretofore entered in this action for costs be modified by reducing the same $90.